Citation Nr: 1607701	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-11 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to a rating in excess of 30 percent for left knee chondromalacia, status post total knee arthroplasty.

3.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the thoracic spine with degenerative joint disease.  

4.  Entitlement to service connection for a brain tumor.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for posttraumatic stress disorder.
9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a personality disorder with atypical depression.

10.  Entitlement to an initial compensable rating for nephrolithiasis, ureterolithiasis, and ureter stricture.

11.  Entitlement to an earlier effective date for the grant of service connection for bilateral lower extremity radiculopathy.  

12.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to January 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated March 2012 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During a December 2015 hearing before the Board, the Veteran testified that his service-connected back disability prevented him for maintaining full-time employment.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record).

The issues of entitlement to increased ratings for residuals of an injury to the thoracic spine with degenerative joint disease and nephrolithiasis, ureterolithiasis, and ureter stricture; service connection for a brain tumor, erectile dysfunction, hearing loss, tinnitus, and a psychiatric disorder; an earlier effective date for the grant of service connection for bilateral lower extremity radiculopathy; and entitlement to TDIU are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a right knee disorder was denied in an August 1996 Board decision, and the Veteran did not appeal.

2.  Evidence received since the August 1996 Board decision does not relate to an unsubstantiated fact regarding the Veteran's claim of entitlement to service connection for a right knee disorder and does not raise a reasonable possibility of substantiating that claim.

3.  Prior to the promulgation of a decision by the Board, in a September 2014 written correspondence, the Veteran's representative withdrew the Veteran's appeal as to the issue of entitlement to a rating in excess of 30 percent for left knee chondromalacia, status post total knee arthroplasty.  



CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2015); 38 C.F.R. 3.156 (2015).  

2.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a rating in excess of 30 percent for left knee chondromalacia, status post total knee arthroplasty have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's August 2011 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran has not received a VA examination pursuant to his claim to reopen the issue of entitlement to service connection for a right knee disorder.  However, in cases involving a petition to reopen a previously denied claim, the duty to assist does not require a medical examination or opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(iii).  Because new and material evidence has not been submitted to reopen the Veteran's claim, a VA examination or opinion is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Reopening Service Connection for a Right Knee Disorder

In August 1992, the Veteran filed a claim of entitlement to a temporary total disability rating for a right knee disorder.  As service connection was not in effect for a right knee disorder, the Veteran's claim was construed as a claim for service connection for a right knee disorder and was denied in an October 1992 rating decision.  The Veteran appealed, and the claim was denied in an August 1996 Board decision.  As the Veteran did not perfect an appeal thereafter, the Board's August 1996 decision is final.  See 38 U.S.C.A. § 7104. 

In June 2011, the Veteran filed another claim of entitlement to a temporary total disability rating for a right knee disorder.  As service connection was not in effect for a right knee disorder, the Veteran's claim was construed as a claim to reopen the issue of entitlement to service connection for a right knee disorder.  In a March 2012 rating decision, the RO denied the Veteran's claim to reopen the issue for entitlement to service connection for a right knee disorder, and the Veteran perfected the current appeal to the Board.  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the August 1996 Board decision, the substantive evidence of record consisted of service treatment records, VA treatment records dated through October 1992, and the Veteran's statements regarding a right knee injury he apparently sustained during an in-service motor vehicle accident.  The RO denied the Veteran's claims because the record did not show that a right knee disorder was related to service.  Since the August 1996 Board decision, the record includes updated VA and private treatment records; VA examination reports pertaining to disabilities other than the Veteran's right knee; written statements from the Veteran's sister and mother regarding the Veteran's back pain, digestive problems, and depression; and testimony from the Veteran during a December 2015 hearing before the Board in which he asserted that his current right knee disorder was caused by an in-service motor vehicle accident, or alternatively, is secondary to his service-connected left knee disorder.

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board notes that the previous denial was based on the lack of evidence establishing a nexus between a current right knee disorder and service.  A review of the newly submitted evidence reveals no medical opinions or any other probative evidence relating to a link between the Veteran's right knee disorder and service or a service-connected disability.  Although the Veteran now seeks service connection on a secondary basis, a new theory of entitlement, without new and material evidence to support that theory, does not require that the previously denied claim be reopened.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Therefore, the Board finds that the evidence is not material, and the claim of entitlement to service connection for a right knee disorder is not reopened.    

II.  Increased Rating for Left Knee Chondromalacia

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  In a September 2014 written correspondence, the Veteran's representative indicated that the Veteran desired to withdraw his increased rating claim for left knee chondromalacia, status post total knee arthroplasty.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to this claim.  As the Veteran has withdrawn his claim of entitlement to a rating in excess of 30 percent left knee chondromalacia, status post total knee arthroplasty, the Board does not have jurisdiction to review the appeal as to that issue, and the appeal is dismissed.


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for a right knee disorder is denied.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for left knee chondromalacia, status post total knee arthroplasty, is dismissed.



REMAND

With respect to the Veteran's increased rating claim for residuals of an injury to the thoracic spine with degenerative joint disease, the record shows that the Veteran most recently received a VA examination in July 2014.  During a December 2015 hearing before the Board, the Veteran testified that he believed his service-connected back disability had increased in severity since his last VA examination.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new examination to assess the current severity of his service-connected back disability.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

With respect to the claim of entitlement to TDIU, a review of the record reveals no recent information regarding the Veteran's education and occupational experience.  As such, the Board is without sufficient information to determine whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation consistent with his education and occupational experience.  Therefore, the Board finds that a remand is necessary to develop a claim of entitlement to TDIU, to include a VA examination.  

In a July 2014 rating decision, the RO denied the Veteran's service connection claims for a brain tumor, erectile dysfunction, hearing loss, tinnitus, posttraumatic stress disorder (PTSD), and a personality disorder with atypical depression, and granted service connection for nephrolithiasis, ureterolithiasis, and ureter stricture, to which a noncompensable rating was assigned, effective April 24, 2013.  In a rating decision issued later that month, the RO granted service connection for bilateral lower extremity radiculopathy, and 10 percent disability ratings were assigned for each extremity, effective July 25, 2014.  In August 2014, the Veteran submitted a notice of disagreement respect to the denial of all of the above-referenced service connection claims and the noncompensable rating assigned to his service-connected nephrolithiasis, ureterolithiasis, and ureter stricture.  In September 2014, the Veteran submitted a notice of disagreement with respect to the effective dates assigned to his service-connected bilateral lower extremity radiculopathy.  To date, a statement of the case has not been issued with respect to these issues.  Therefore, they are remanded to the RO for issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal of such issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with the appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU and request that the Veteran submit a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits).

2.  Thereafter, the Veteran must be afforded an appropriate examination(s) to determine the severity of his service-connected residuals of an injury to the thoracic spine, with degenerative joint disease, and the effects of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted, to include radiological testing.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner must conduct full range of motion studies on the thoracolumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.

The examiner must comment on the presence or absence of favorable or unfavorable ankylosis of the entire thoracolumbar spine and the presence or absence of intervertebral disc syndrome of the thoracolumbar spine.  If intervertebral disc syndrome is present, the examiner must document the number of weeks in the past year the Veteran experienced incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must record the presence or absence of muscle spasms, localized tenderness, or guarding, and must note whether any of these symptoms are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner must also state whether there are any neurological manifestations associated with the Veteran's low back disability, to include, but not limited to, radiculopathy of the lower extremities.  The examiner must specifically state whether the Veteran's low back disability results in complete or incomplete paralysis of any nerve, and the specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Finally, the examiner must comment on the functional impairment caused by all of the Veteran's service-connected disabilities, which include residuals of an injury to the thoracic spine with degenerative joint disease; left knee chondromalacia, status post total knee arthroplasty; Crohn's disease; hypertension; bilateral lower extremity radiculopathy; and nephrolithiasis, ureterolithiasis, and ureter stricture.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disorders preclude him from employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues of entitlement to a rating in excess of 10 percent for residuals of an injury to the thoracic spine with degenerative joint disease and TDIU must be adjudicated.  If any benefit sought on appeal is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to service connection for a brain tumor, erectile dysfunction, hearing loss, tinnitus, PTSD, and a personality disorder with atypical depression; entitlement to a compensable rating for nephrolithiasis, ureterolithiasis, and ureter stricture; and entitlement to an earlier effective date for the grant of service connection for bilateral lower extremity radiculopathy.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects appeals of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


